Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 14, 2018

                                      No. 04-17-00005-CV

                  ESTATE OF FRANCISCO RODRIGUEZ, DECEASED,

                       From the Probate Court No 2, Bexar County, Texas
                                Trial Court No. 2015PC0654-A
                           Honorable Tom Rickhoff, Judge Presiding


                                         ORDER
        After this court granted Appellant’s first motion for extension of time to file a motion for
rehearing, Appellant’s motion for rehearing was due on February 7, 2018. On the due date,
Appellant filed a second motion for extension of time to file a motion for rehearing. See TEX. R.
APP. P. 49.1, 49.8. Appellant requested an additional seven days.
        Appellant’s motion is GRANTED. The motion for rehearing is due on February 14,
2018.


                                                     _________________________________
                                                     Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of February, 2018.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court